Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to application 16/477605 filed on 07/12/20 

Claims 1-20 are remain pending in the application.







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroyuki Oku (US Pub. 2015/0188346).

As to claims 1, 8, 15 and 16 the prior art teach a power supply control method, comprising: 

during charging, charging a battery through a charging path of a charger, and supplying power to an electronic device system through a power supplying path of the charger (see fig 1, fig 2 paragraph 0013-0033 and 0061-0068); 

detecting a current voltage of the battery in a charging process (see fig 1-3 paragraph 0066-0076); 



and turning off, in response to determining that the battery is completely charged, the power supplying path of the charger and the charging path of the charger, and supplying power to the electronic device system through the battery (see fig 1-5 paragraph 0030-0040 and 0093-0102 and summary).

As to claims 2, 9 and 17 the prior art teach wherein determining, according to the current voltage of the battery, whether the battery is completely charged or not comprises: when the current voltage of the battery is higher than a first preset voltage for more than a preset duration, determining that the battery is completely charged (see fig 1-3 paragraph 0068-0080).

As to claim 3, 10 and 18, the prior art teach further comprising: when the current voltage of the battery is lower than a second preset voltage, turning on the power supplying path of the charger and the charging path of the charger (see fig 1-6 paragraph 0096-0106); 

and charging the battery through the charging path of the charger, and supplying power to the electronic device system through the power supplying path of the charger (see fig 1-5 paragraph 0100-0110).

As to claims 4, 11 and 19the prior art teaches wherein charging the battery through the charging path of the charger and supplying power to the electronic device system through the power supplying path of the charger comprises: receiving a current input by a charger, and dividing the current into a first current and a second current (see fig 1-6 paragraph 0106-0114); 

and transmitting the first current to the battery to charge the battery through the charging path of the charger, and transmitting the second current to the electronic device system to supply power to the electronic device system through the power supplying path of the charger (see fig 1-6 paragraph 0110-0120 and summary).

As to claims 5, 12 and 20 the prior art teaches wherein turning on the power supplying path of the charger and the charging path of the charger comprises: 

turning on the charging path of the charger (see fig 3-8 paragraph 0090-0101); 

acquiring a voltage difference value between the current voltage of the battery and a first preset voltage (see fig 3-8 paragraph 0112-0118); 

and when the voltage difference value is greater than a preset threshold value, turning on the power supplying path of the charger (see fig 1-6 paragraph 0116-0123).

As to claims 6 and 13 the prior art teaches further comprising: continuing, in response to determining that the battery is not completely charged, to detect the current voltage of the battery (see fig 1-3 paragraph 0069-0079).

As to claims 7 and 14 the prior art teaches wherein determining, according to the current voltage of the battery, whether the battery is completely charged or not further comprises: when the current voltage of the battery is not higher than a first preset voltage or when the current voltage of the battery is higher than the first preset voltage for less than the preset duration, determining that the battery is not completely charged (see fig 9-12 pargraph 0124-0130 and background.













Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851